Title: To George Washington from Colonel Stephen Moylan, 5 November 1779
From: Moylan, Stephen
To: Washington, George


        
          Dear Sir
          North Castle [N.Y.] Novr 5th 1779
        
        I have received Coats and waistcoats for the 4th Regiment, and am just now informed by Captain Hunter of Bedford that he has as many pair of Leather breeches of the best quality as will cloath the Regiment which he will part with, if your Excelly will be pleased to give me an order I will purchass them from him on the best terms I can—if I have your approbation for procureing the breeches and an order for Shirts, Stockings & boots—the men will be enabled to Keep the field and I am convinced, will do as much duty if not more, than any equal number of men in the Service. I have the honor to be Dear Sir Your Most Ob. H. St
        
          Stephen Moylan
        
      